DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 19 March 2019 are approved by the examiner. 
	Additionally, it is noted that color photographs and/or color drawings are present.  Applicant is reminded that colored items are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/18/2019 and 06/05/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is 
	
	Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/19/2021 is acknowledged.  The traversal is on the ground(s) that there is a lack of undue burden on the Examiner.  This is not found persuasive because each of Groups I-IV is directed to a specific invention (i.e. different device, methodology, polymeric component and composite) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-18, 20-22, 26, 28-29, 32, 34, 36, 39-41, 43-47, 49, 52 and 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 19 April 2021.
Claim Objections
Claim 8 is objected to because of the following informalities:  there is a discrepancy between “the enhanced interaction” (singular form) and “enhanced interactions” (plural form) of the parent claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 7-8, 11-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "upon exposure of the device to radiation" in line 6.  There is insufficient antecedent basis for this limitation in the claim since the claim is silent regarding any previous recitation of a device. Claims 2, 4, 7-8, 11-12 and 14 are dependent on claim 1 thus inherit the same deficiency.
Claim 4 recites the limitation of “the connection” in lines 1 and 2 – there is a lack of antecedent basis.
Claim 7 recites the limitation of “the functionalization” in lines 1 and 2 – there is a lack of antecedent basis.
Claim 11 recites the limitation of “the opacity” in line 2 – there is a lack of antecedent basis.
Claim 14 recites the limitation of “the nanoparticles” in lines 1 and 2 – there is a lack of antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajayan (US-20060252853-A1).
	Claim 1: Ajayan discloses a composition with derivatized CNTs, a preferred embodiment of SWNTs, and a polymeric material bonded to the surface of the SWNTs (abs, ¶21, 27, 36 and example 3-6).  Regarding the change in polymerization upon exposure to radiation limitation, Ajayan discloses the radiation e.g. polysulfonamide) – thus, the same behavior is inherently expected (¶ 36, 40 and 43).
	Claims 2, 4 and 7: Ajayan discloses the functionalized SWNTs (¶21) and the enhanced attachment of the polymer to the SWNTs via various bonding schematics such as directly via the functional groups and ionic bonding (¶18, 27-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (US-20110081724-A1).
Claims 1 and 2: Swager discloses a composition for ionization radiation determination comprising a functionalized nanostructure such as carbon nanotubes dispersed in a radiation sensitive polymer (abs, ¶39, 41-43 and 93-95).  In particular, Swager discloses SWNTs (¶93- 95, Fig 6 with accompanying text). The Swager reference discloses the claimed invention with the feature of the functionalized SWNTs but does not disclose the composition with the claimed element with enough specificity to anticipate the claimed invention.
Nevertheless, given that the Swager reference discloses the component of a functionalized SWNTs among the list of nanostructures, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught component since the Swager reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
	Claims 4, 7 and 8: Swager discloses the claimed bonding schematics (¶52-54).
	Claims 11, 12 and 14: Swager discloses the claimed Bi or Gd nanoparticles optionally functionalized with an organic material (¶47-51 and Figs 11 and 13 with accompanying text).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRI V NGUYEN/Primary Examiner, Art Unit 1764